Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-4, 6-14 and 16-22 are pending.
3.	Claims 1-4, 6, 8, 9, 11-14, 16, 17 and 19-22 are amended.

Terminal Disclaimer
4.	The terminal disclaimer filed on 08/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,061,801 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Related Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Habusha et al. (US Patent No. 10,768,965 B1 hereinafter “Habusha”) discloses systems and methods to reduce the number of redundant copy operations performed as part of a live migration of a virtual machine executing a guest. A hypervisor can queue the copy operations in a processing engine. While pre-copying for the live migration of the VM, the guest may continue to write to the pages. In one embodiment, the processing engine may clear a dirty page just before performing the copy operation of the modified page to a target device, thus extending the window of time to capture any future writes to that page.	

b. Anwar et al. (US Patent No. 11,334,543 B1 hereinafter “Anwar”) discloses s systems and methods are disclosed for scalable bucket merging in a data intake and query system. Various components of a bucket manager can be used to monitor recently-created buckets of data in common storage that are associated with a particular tenant and a particular index, apply a comprehensive bucket merge policy to determine groups of buckets that qualify for merging, merge those group of buckets into merged buckets to be stored in the common storage, and update any information associated with the merged buckets and pre-merged buckets. These components may be shared across multiple tenants, and some of these components may be dynamically scalable based on need. This approach may also provide many additional benefits, including improved search performance from merged buckets, efficient resource utilization associated with discriminate merging, and redundancy in case of component failure.

Allowable Subject Matter
6.	Claims 1-4, 6-14 and 16-22 are allowed.

7.		The following is an examiner’s statement of reasons for allowance: The applicant’s terminal disclaimer filed 08/25/2022 is proper and overcomes the double patenting rejection in the Office Action filed 04/27/2022. 
Any additional references cited along with this Notice of Allowance is further silent on motivation to combine such features and functionality and are provided as showing background information with respect to the state of the art as it pertains to the applicants' invention and fails to teach or suggest, alone or in combination, the limitations of claims presented; therefore, the patent application is deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.		The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dayton Lewis-Taylor/					
Examiner, Art Unit 2181

                                                                                                                     /ERNEST UNELUS/Primary Examiner, Art Unit 2181